Title: Resolution requesting accounts from towns of powder, lead, and flints supplied to the Continental Army, 19 January 1776
From: Adams, John,Massachusetts Council
To: 


       
       19 January 1776. Resolution requesting accounts from towns of powder, lead, and flints supplied to the Continental Army. M-Ar:207, p. 426. printed: Force, Archives[Peter Force, ed.,] American Archives: Consisting of a Collection of Authentick Records, State Papers, Debates, and Letters and Other Notices of Publick Affairs, Washington, 1837–1853; 9 vols., 4th ser., 4:1267.
      